[DO NOT PUBLISH]


                IN THE UNITED STATES COURT OF APPEALS
                                                                        FILED
                            FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                              ________________________ ELEVENTH CIRCUIT
                                                                  MAR 13, 2009
                                   No. 08-13457                 THOMAS K. KAHN
                               Non-Argument Calendar                CLERK
                             ________________________

                       D. C. Docket No. 06-80928-CV-DTKH

FLORIDA AIRMOTIVE, INC.,
a Florida corporation,

                                               Plaintiff-
                                               Counter-Defendant-Appellant,

                                      versus

DERYL PERRY,
d.b.a. Perry Enterprises,

                                               Defendant-
                                               Counter-Claimant-Third Party
                                               Plaintiff-Appellee,

                                      versus

OWEN H. GASSAWAY,

                                               Third Party Defendant.
                            ________________________

                    Appeal from the United States District Court
                        for the Southern District of Florida
                          _________________________

                                   (March 13, 2009)

Before CARNES, MARCUS and ANDERSON, Circuit Judges.

PER CURIAM:

      This case involves two contracts between Florida Airmotive, Inc. and Deryl

Perry for the manufacture and sale of fourteen mobile airplane hangers. Due to a

series of missteps, delays, and misunderstandings, the contracts were never

completed. Florida Airmotive, having paid Perry $225,000 and having no hangers

to show for it, sued. It lost. After a bench trial, the district court concluded that

Perry substantially performed under the contracts by tendering to Florida

Airmotive compliant drawings and specifications for the hangers, completing

(although not delivering) four of the fourteen hangers, and remaining ready,

willing, and able to complete and deliver the remaining ten hangers after the

building permits were granted.

      We review factual findings made by a district court after a bench trial for

clear error and review de novo its conclusions of law. See Belize Telecom, Ltd. v.

Government of Belize, 528 F.3d 1298, 1303 (11th Cir. 2008). A district court’s



                                            2
finding of fact is clearly erroneous if we are “left with the definite and firm

conviction that a mistake has been committed.” Holton v. City of Thomasville

Sch. Dist., 425 F.3d 1325, 1350 (11th Cir. 2005). By contrast, the district court

does not commit clear error if its “account of the evidence is plausible in light of

the record viewed in its entirety.” Id. at 1351.

      Florida Airmotive contends that the district court clearly erred in finding that

Perry submitted code-compliant drawings and specifications. It argues that there is

no evidence in the record that the documents provided by Perry were compliant

with the Florida Business Code. We disagree. The documents and drawings are in

the record. They were stamped and signed by an engineering firm licensed in

Florida, in a manner that the district court reasonably could interpret as certifying

them as compliant with the 2001 Florida Building Code. Based on that evidence,

we are not left “left with the definite and firm conviction that a mistake has been

committed.” Id. Therefore, the district court did not err in holding that Perry

substantially complied with the requirements of the contract.

      AFFIRMED.




                                           3